SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 2-57689) UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 86 and REGISTRATION STATEMENT (811-02687) UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 90 VANGUARD MUNICIPAL BOND FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrant’s Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 It is proposed that this filing become effective on June 12, 2015, pursuant to Rule 485(b)(1)(iii). This post-effective amendment is being made to extend the date of the effectiveness for previously filed post-effective amendments (Post-Effective Amendment No. 81, 84, and 85). May U.S. Securities & Exchange Commission F. Street, N.E. Washington, DC RE: Vanguard Municipal Bond Funds (the Trust) File No. 2 Commissioners: Pursuant to Rule 485(b)(1)(iii) under the Securities Act of as amended, we are filing Post Effective Amendment No. 86 to the Trust’s Registration Statement. The sole purpose of this filing is to extend the pending effective date of the Trust’s 85 th Post Effective Amendment. By way of further background: · Post Effective Amendment No. 85 was filed under Rule 485(b)(1)(iii) on April for the sole purpose of extending to May the then pending effective date of Post Effective Amendment No. · Post Effective Amendment No. 84 was filed under Rule 485(b)(1)(iii) on March , for the sole purpose of extending to April the then pending effective date of Post Effective Amendment No. · Post Effective Amendment No. 81 was filed under Rule 485(a) on January 6, for the purpose of adding Vanguard Tax Exempt Bond Index Fund as a new series of the Trust, which will be offered in an Investor Share Class, an Admiral Share Class and an ETF Share Class. Post Effective Amendment 81 originally requested that the Amendment become effective 75 days after filing. The contents of Post Effective Amendment No. 81 are hereby incorporated by reference into this filing, which we propose become effective on June Please contact me at with any questions or comments that you have concerning this amendment or the requested effective date. Thank you. Sincerely, Brian P. Murphy Senior Counsel The Vanguard Group, Inc. cc: Asen Parachkevov, Esquire U.S. Securities & Exchange Commission SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant hereby certifies it meets all requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933, and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Valley Forge and the Commonwealth of Pennsylvania, on the 14th day of May, 2015. VANGUARD MUNICIPAL BOND FUNDS BY: /s/ F. William Mc Nabb III* F. William McNabb III Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Act, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /
